207 F.2d 725
UNITED STATESv.OWENS et al.
No. 11831.
United States Court of Appeals Sixth Circuit.
October 23, 1953.

Edward H. Hickey and Joseph Langbart, Washington, D. C., for appellant.
George J. McMonagle, Sweeney & Sweeney, Cleveland, Ohio, for appellees.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
In this action, instituted by the United States pursuant to Sections 205 and 206(b) of the Housing and Rent Act of 1947, as amended, 50 U.S.C.A. Appendix, §§ 1895, 1896(b), and section 205(a) of the Emergency Price Control Act of 1942, as amended, 50 U.S.C.A. Appendix, § 925(a), we think the court below plainly erred in failing to apply as authority the opinion of this court in Woods v. Witzke, 6 Cir., 174 F.2d 855, wherein we held that restitution of overcharges in rent for housing accommodations lies within the equitable jurisdiction of a United States Court, being different from but consistent with statutory damages recoverable for overcharges, and wherein we held further that the equitable right of restitution of over-charges is not subject to the one-year period of limitations established by the Emergency Price Control Act in respect to the allowance of the statutory treble damages for over-charges in rentals;


2
Accordingly, the judgment of the district court is reversed and the cause is remanded to the district court for further procedure in conformity with this opinion.